SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

220
KA 14-00998
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

SHAWN MCINTOSH, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered November 1, 2013. The judgment convicted defendant,
upon his plea of guilty, of use of a child in a sexual performance
(four counts), sexual abuse in the first degree (two counts),
possessing a sexual performance by a child (four counts), and
endangering the welfare of a child (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court